PD-1395-15

                                    PD No:

DEVON HENSLEY                                          IN THE TEXAS COURT

                                                                             r KteCEPVED \U
VS.                                                   OF CRIMINAL      appeMst of cmmupPEAis
STATE OF TEXAS                                        AUSTIN, TEXAS              OCT 29 2015

                MOTION FOR EXTENSION OF TIME TO FILE Afa** ^ ^ rte .
         APPELLANT'SPROSE PETITION FOR DISCRETIONARY REVIEW ' mU
TO THE HONORABLE JUDGES OF SAID COURT:


      COMES NOW, Appellant, by and through the undersigned attorney, who has

personal knowledge of the matters contained herein, and files this Motion for Extension of

Time to File Appellant's Pro-Se Petition for Discretionary Review^ndin support thereof
                                                                 ^™ OF CRIMINAL APPEALS
would show:                                                              OCT 29 22^5

                                                                      Abel Acosta, Clerk
      Appellant was convicted of aggravated robbery and sentenced to 43 years in the

Texas Department of Criminal Justice - Institutional.     The trial court was the 262nd

District Court of Harris County, Texas. The trial court cause number was: 1421977. On

October 15, 2015, the First Court of Appeals in Houston, Texas, affirmed appellant's

conviction in appellate cause number: 01-14-00615-CR.

                                             II.


      The current deadline for filing appellant's Petition for Discretionary Review is

November 16, 2015.
                                             III.


       No previous extension of time to file a Petition for Discretionary Review has been

requested by appellant.

                                            IV.


       The undersigned is not pursuing further appellate review on behalf of Mr. Hensley.

The undersigned is notifying appellant of his right to pursue a Petition for Discretionary

Review in this Court.


                                            V.


       Appellant is requesting an additional thirty (30) day extension until December 15,

2015 , in which to file his prose Petition for Discretionary Review in this matter.

                                            VI.


       This request is not made for the purpose of delay but to insure Appellant's right to

appellate review in this matter.

                                          VII.


       Appellant's last known address within the Texas Department of Criminal Justice is:

                            Mr. Devon Hensley
                            TDCJ-ID # 1938937
                            Lewis Unit
                            777 F.M. 3497
                             Woodville, Texas 75990


       WHEREFORE, PREMISES CONSIDERED, the undersigned prays that the Court

grant this Motion for Extension of Time to File Appellant's Pro-Se              Petition for

Discretionary Review until December 15, 2015.
                                           Respectfully submitted




                                           Wayne T. Hill
                                           SBOT: 09656300
                                           4615 Southwest Freeway, Suite 600
                                           Houston, Texas 77027
                                           (713)623-8312




                    CERTIFICATE OF SERVICE


On October 22, 2015, a true and correct copy of this motion was mailed to:

Harris County District Attorney's Office
Appellate Division
1201 Franklin, 6th Floor
Houston, Texas 77002

Mr. Devon Hensley
(Address noted above)


                                           Wayne T. Hi